


110 HR 3565 IH: Insular Rate for Cellular Customers

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3565
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mrs. Christensen, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require rate integration for wireless interstate toll
		  charges.
	
	
		1.Short titleThis Act may be cited as the
			 Insular Rate for Cellular Customers
			 Act.
		2.Rate integration
			 for wireless communications services
			(a)AmendmentSection 254(g) of the Communications Act of
			 1934 (47 U.S.C. 254(g)) is amended by adding at the end the following:
			 For the purposes of the preceding sentence, a provider of a commercial
			 mobile radio service shall, with respect to any interstate services, be treated
			 as a provider of interstate, interexchange telecommunications
			 services..
			(b)ImplementationThe
			 Federal Communications Commission shall adopt revisions to its rules under
			 section 254(g) of such Act to implement the amendment made by
			 subsection (a) within 6 months after the
			 date of enactment of this Act.
			
